10-2870
    Cheng v. Holder




                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 9th day of August, two thousand twelve.

    PRESENT:
             DENNIS JACOBS,
                  Chief Judge,
             JON O. NEWMAN,
             PIERRE N. LEVAL,
                  Circuit Judges.
    _____________________________________

    LI YANG WU v. HOLDER,                                  10-1947
    A099 930 987
    _____________________________________

    XIE CHENG v. HOLDER,                                   10-2870
    A094 939 375
    _____________________________________

    LI ZHONG LIN, AKA LI JUNG LIN,                         11-154
    MEI FANG ZHENG v. HOLDER,
    A077 293 565
    A099 928 142
    _____________________________________

    ZENG YUAN ZHANG, QIU YUE LIU                           11-533 (L)
    v. HOLDER,                                             11-539 (Con)
    A099 927 040
    A099 927 041
    05212012-11-15
_____________________________________
XIANG CHEN, WEN ZHEN WANG v. HOLDER,        11-1830
A071 041 368
A073 649 496


        UPON DUE CONSIDERATION of these petitions for review of

Board of Immigration Appeals (“BIA”) decisions, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petitions for review

are DENIED.

        Each of these petitions challenges a decision of the

BIA affirming the decision of an immigration judge (“IJ”)

denying asylum and related relief.     The applicable standards

of review are well-established.     See Jian Hui Shao v.

Mukasey, 546 F.3d 138, 157-58 (2d Cir. 2008).

        Petitioners, all natives and citizens of China, sought

relief from removal based on their claims that they fear

persecution because they have had one or more children in

the United States, which they contend is in violation of

China’s population control program.     For largely the same

reasons as this Court set forth in Jian Hui Shao, we find no

error in the agency’s decisions.     See id. at 158-72.

        In Xie Cheng v. Holder, No. 10-2870, we find no error

in the agency’s determination that the family planning fine

imposed on petitioner did not constitute economic

persecution.     See Guan Shan Liao v. U.S. Dep’t of Justice,

05212012-11-15                  2
293 F.3d 61, 70 (2d Cir. 2002) (recognizing that in order to

establish economic persecution, “an asylum applicant must

offer some proof that he suffered a deliberate imposition of

substantial economic disadvantage.”) (internal quotation

marks and citations omitted); see also Matter of T-Z-, 24 I.

& N. Dec. 163, 173-74 (BIA 2007).     In Xiang Chen, Wen Zhen

Wang v. Holder, No. 11-1830, we do not consider petitioners’

arguments that were unexhausted before the BIA, see Lin

Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 122 (2d Cir.

2007), and we decline to take judicial notice of, or remand

for consideration of, evidence not in the record, see 8

U.S.C. § 1252(b)(4)(A); see also Xiao Xing Ni v. Gonzales,

494 F.3d 260, 269-70 (2d Cir. 2007).

        We also conclude that the Board did not abuse its

discretion when, in certain cases, it declined to credit

letters of a few individuals who claimed they had been

required to undergo sterilization because (1) the letter

were unauthenticated, (2) Petitioner failed to demonstrate

that the circumstances of the authors were similar to his,

and (3) the Board in other cases has rejected such isolated

reports of forced sterilization in light of significant

country evidence to the contrary. See, e.g., Jian Hui Shao,

546 F.3d at 153, 159-61, 172.


05212012-11-15                  3
        For the foregoing reasons, these petitions for review

are DENIED.      As we have completed our review, any stay of

removal that the Court previously granted in these petitions

is VACATED, and any pending motion for a stay of removal in

these petitions is DISMISSED as moot.      Any pending request

for oral argument in these petitions is DENIED in accordance

with Federal Rule of Appellate Procedure 34(a)(2), and

Second Circuit Local Rule 34.1(b).

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




05212012-11-15                   4